     Case 3:19-cv-01957-JLS-JLB Document 27 Filed 10/30/20 PageID.904 Page 1 of 9



1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   KORY T. O’BRIEN,                                    Case No.: 19-cv-01957-JLS (JLB)
14                                      Plaintiff,
                                                         ORDER:
15   v.
                                                         (1) DENYING PLAINTIFF’S
16   SAJIB SAHA, et al.,
                                                         MOTION FOR APPOINTMENT OF
17                                  Defendants.          A MEDICAL EXPERT [ECF No. 16];
18
                                                         (2) GRANTING PLAINTIFF’S
19                                                       MOTION TO MODIFY
                                                         SCHEDULING ORDER [ECF No.
20
                                                         20]; AND
21
                                                         (3) GRANTING PLAINTIFF’S
22
                                                         MOTION FOR CONTINUANCE
23                                                       UNDER RULE 56 [ECF No. 22]
24
25         Before the Court is a motion for appointment of a medical expert filed by Plaintiff
26   Kory T. O’Brien (“Plaintiff”), a state prisoner proceeding pro se and in forma pauperis, in
27   which Plaintiff seeks the appointment of a medical expert to opine on the issue of “whether
28   Plaintiff’s chronic disease was and is accompanied by substantial pain.” (ECF No. 16.)

                                                     1
                                                                               19-cv-01957-JLS (JLB)
     Case 3:19-cv-01957-JLS-JLB Document 27 Filed 10/30/20 PageID.905 Page 2 of 9



1    Also before the Court are Plaintiff’s motions to modify the scheduling order and for a
2    continuance. (ECF Nos. 20, 22.) For the reasons set forth below, the Court DENIES
3    Plaintiff’s motion for appointment of a medical expert, GRANTS Plaintiff’s motion to
4    modify the scheduling order, and GRANTS Plaintiff’s motion for a continuance.
5    I.    MOTION FOR APPOINTMENT OF A MEDICAL EXPERT
6          A.     Background
7          In his complaint, Plaintiff alleges that he was diagnosed with a serious medical need
8    while incarcerated: degenerative disc disease (“DDD”).1 (ECF No. 1 at 3–6.) Plaintiff
9    alleges his DDD is a chronic condition that causes him substantial pain, including severe
10   neuropathic pain, and significantly impacts his daily activities. (Id.) In May 2017, Plaintiff
11   underwent an MRI, which found that Plaintiff had “mild degenerative changes with loss of
12   disc space height and disc protrusion at L5-S1 mild neural foraminal narrowing at lumbar
13   levels.” (Id. at 5.) Plaintiff further alleges that Defendants Sajib Saha, David Clayton, and
14   Margaret Deel (collectively, “Defendants”), all doctors who worked at RJD for the
15   California Department of Corrections and Rehabilitation (“CDCR”), were aware of
16   Plaintiff’s serious medical need and Dr. Saha and Dr. Clayton prescribed him pain
17   medications for his DDD. (Id. at 2–6.)
18         Plaintiff alleges that in May/June 2019, Defendants ceased all medication prescribed
19   to Plaintiff to help control his pain and he is now in “sever[e] intractable chronic pain” and
20   cannot walk. (Id. at 6–8.) Specifically, on May 20, 2019, Dr. Saha ordered that Plaintiff’s
21   morphine be tapered off. (Id. at 7, 13.) Further, on May 29, 2019, Dr. Clayton ordered the
22   discontinuation of his neurological medication, gabapentin. (Id. at 6–7.) Prior to the
23   discontinuation of his medication, Plaintiff’s DDD was well controlled with pain
24
25
26         1
                  At the time his complaint was filed, Plaintiff was incarcerated at Richard J.
27   Donovan Correctional Facility (“RJD”) and all incidents alleged in the complaint took
     place at RJD. (ECF No. 1 at 1.) In or around January 2020, Plaintiff was transferred to
28   Valley State Prison. (ECF No. 6.)
                                                   2
                                                                                 19-cv-01957-JLS (JLB)
     Case 3:19-cv-01957-JLS-JLB Document 27 Filed 10/30/20 PageID.906 Page 3 of 9



1    medication and he was able to play soccer. (Id. at 7–8.) Plaintiff seeks relief in the form
2    of “recommended treatment for sever[e] pain by hospital,” which is presumably
3    gabapentin. (Id. at 7, 9, 18.)
4          B.     Legal Standard
5          Under Federal Rule of Evidence 706, a court has discretion to appoint an expert
6    witness on its own motion or pursuant to the motion of any party to the action. Fed. R.
7    Evid. 706(a); Gorton v. Todd, 793 F. Supp. 2d 1171, 1178 (E.D. Cal. 2011) (“The decision
8    of whether to appoint an expert witness under Rule 706 is discretionary.”); see also Walker
9    v. Am. Home Shield Long Term Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999)
10   (finding the district court did not abuse its discretion in appointing an independent medical
11   expert to help evaluate evidence under Rule 706). “A Rule 706 expert typically acts as an
12   advisor to the court on complex scientific, medical, or technical matters.” Armstrong v.
13   Brown, 768 F.3d 975, 987 (9th Cir. 2014). Rule 706 “only allows a court to appoint a
14   neutral expert.” Gorton, 793 F. Supp. 2d at 1177 (citation omitted). In other words, a party
15   may not seek appointment of an expert witness under Rule 706 “for his own benefit.” Id.
16   at 1177 n.6; see also Allen v. Beard, No. 3:16-CV-2713-MMA-KSC, 2018 WL 5819782,
17   at *2 (S.D. Cal. Nov. 7, 2018) (noting the in forma pauperis statute, 28 U.S.C. § 1915, does
18   not authorize the expenditure of public funds for expert witnesses).2
19         “The most important question a court must consider when deciding whether to
20   appoint a neutral expert witness is whether doing so will promote accurate factfinding.”
21   Id. at 1179 (citation omitted). In considering this question, “[t]he touchstone is that expert
22   witnesses should not be appointed . . . where not necessary or significantly useful for the
23
24
           2
25                Rule 706(a) permits a “district court to apportion all the cost [of an expert
     witness] to one side” in an appropriate case, as “when[] one of the parties in an action is
26   indigent” and “the expert would significantly help the court.” McKinney v. Anderson, 924
27   F.2d 1500, 1511 (9th Cir. 1991), vacated on other grounds sub nom., Helling v. McKinney,
     502 U.S. 903 (1991), judgment reinstated, 959 F.2d 853 (9th Cir. 1991), aff’d, 509 U.S. 25
28   (1993).
                                                   3
                                                                                 19-cv-01957-JLS (JLB)
     Case 3:19-cv-01957-JLS-JLB Document 27 Filed 10/30/20 PageID.907 Page 4 of 9



1    trier of fact to comprehend a material issue in a case.” Id. at 1181. In order to demonstrate
2    necessity, “there must be some evidence, admissible or otherwise, that demonstrates a
3    serious dispute that could be resolved or understood through expert testimony.” Id.
4          Courts should also consider other factors when deciding if appointment of a neutral
5    expert is appropriate. First, courts should consider “whether testimony from the parties’
6    experts is sufficient to reveal the facts.” Id. at 1182 (citation omitted). “Expert witnesses
7    are rarely appointed under Rule 706 because the adversary system is usually sufficient to
8    promote accurate factfinding.” Id. However, where the plaintiff is an indigent prisoner
9    proceeding pro se, courts should be cautious of a “wholly one-sided presentation of
10   opinions on the issue.” Id. (quoting Steele v. Shah, 87 F.3d 1266, 1271 (11th Cir. 1996)).
11   Next, courts should consider whether appointment of an expert witness is appropriate given
12   the nature of the plaintiff’s claims. Id. at 1184. In ruling on any motion, a court must
13   “expressly articulate a reasoned explanation for its determination.” Id. at 1178–79 (quoting
14   Gaviria v. Reynolds, 476 F.3d 940, 945 (D.C. Cir. 2007)).
15         C.     Discussion
16                1.    Deliberate Indifference to Serious Medical Needs
17         Here, Plaintiff’s first claim against Defendants is for deliberate indifference to
18   serious medical needs under the Eighth Amendment.3 (ECF No. 1 at 3–12.) In Estelle v.
19   Gamble, the Supreme Court held that an inmate making an Eighth Amendment claim based
20   on prison medical treatment must show “deliberate indifference to serious medical needs.”
21   429 U.S. 97, 104 (1976). In the Ninth Circuit, courts determine whether such a showing
22   has been met based on a two-part test. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).
23   The plaintiff must first “show a serious medical need by demonstrating that failure to treat
24
25
           3
                   Plaintiff’s second claim is a First Amendment claim for retaliation. (ECF No.
26   1 at 13–16.) Plaintiff’s motion focuses on the need for a medical expert with respect to
27   Plaintiff’s Eighth Amendment deliberate indifference claim only. Accordingly, the Court
     focuses on Plaintiff’s Eighth Amendment claim herein, but the reasoning of this Order
28   applies to all of Plaintiff’s claims.
                                                   4
                                                                                19-cv-01957-JLS (JLB)
     Case 3:19-cv-01957-JLS-JLB Document 27 Filed 10/30/20 PageID.908 Page 5 of 9



1    a prisoner’s condition could result in further significant injury or the unnecessary and
2    wanton infliction of pain.” Id. at 1096 (internal quotations omitted). Such injuries include
3    (1) those that “a reasonable doctor or patient would find important and worthy of comment
4    or treatment”; (2) “the presence of a medical condition that significantly affects an
5    individual’s daily activities”; and (3) “the existence of chronic and substantial pain.”
6    McGuckin v. Smith, 974 F.2d 1050, 1059–60 (9th Cir. 1992), overruled on other grounds
7    by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).
8          After making a showing of a serious medical need, the plaintiff must show that “the
9    defendant’s response to the need was deliberately indifferent.” Jett, 439 F.3d at 1096. This
10   requirement is “less stringent in cases involving a prisoner’s medical needs than in other
11   cases involving harm to incarcerated individuals because ‘[the] State’s responsibility to
12   provide inmates with medical care ordinarily does not conflict with competing
13   administrative concerns.’” McGuckin, 974 F.2d at 1060 (quoting Hudson v. McMillian,
14   503 U.S. 1, 6 (1992)).
15         Accordingly, the Ninth Circuit has instructed courts to consider two separate
16   elements when determining whether defendants were deliberately indifferent. First, the
17   plaintiff must show “a purposeful act or failure to respond to a prisoner’s pain or possible
18   medical need.” Jett, 439 F.3d at 1096. This element “may appear when prison officials
19   deny, delay or intentionally interfere with medical treatment, or it may be shown by the
20   way in which prison physicians provide medical care.” Id. (citation omitted). The plaintiff,
21   however, must be able to show that defendants were subjectively aware of the risk of
22   serious harm. Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004). Subjective
23   awareness “may be shown by circumstantial evidence where the facts are sufficient to
24   demonstrate that a defendant actually knew of a risk of harm.” Lolli v. County of Orange,
25   351 F.3d 410, 421 (9th Cir. 2003). Second, the plaintiff must show that he was harmed by
26   the indifference. Jett, 439 F.3d at 1096.
27   ///
28   ///

                                                  5
                                                                               19-cv-01957-JLS (JLB)
     Case 3:19-cv-01957-JLS-JLB Document 27 Filed 10/30/20 PageID.909 Page 6 of 9



1                 2.     Analysis
2          In his motion, Plaintiff seeks an expert because “[t]he issue of whether [his] chronic
3    disease was and is accompanied by substantial pain is an issue that should be explored by
4    an impartial expert witness.” (ECF No. 16 at 3.) Plaintiff argues, rightly, that to establish
5    an Eighth Amendment violation he “must show that the course of treatment [Defendants]
6    chose was medically unacceptable under the circumstances,” and that Defendants “chose
7    this course in conscious disregard of an excessive risk to [his] health.” (See id. (citing
8    Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).) A mere “difference of opinion,”
9    on the other hand, “between a physician and the prisoner—or between medical
10   professionals—concerning what medical care is appropriate does not amount to deliberate
11   indifference.” Snow v. McDaniel, 681 F.3d 978, 987 (9th Cir. 2012) (citing Sanchez v.
12   Vild, 891 F.2d 240, 242 (9th Cir. 1989)), overruled on other grounds by Peralta v. Dillard,
13   744 F.3d 1076, 1083 (9th Cir. 2014) (en banc).
14         In evaluating Plaintiff’s motion, the Court has the benefit of being able to review
15   Defendants’ motion for summary judgment. The Court’s review of Defendants’ motion
16   indicates that a neutral expert witness will not promote accurate factfinding in this case. In
17   their motion, Defendants do not dispute the objective medical findings underlying
18   Plaintiff’s DDD and they have not terminated all treatment for Plaintiff’s DDD. Rather,
19   the core of the dispute is that Plaintiff seeks specific medication (i.e., gabapentin) and
20   Defendants have refused to continue prescribing this medication.
21         In determining whether gabapentin is appropriate to treat Plaintiff’s DDD, the Court
22   has the benefit of the following sources of information: (1) an April 18, 2019 memorandum
23   from the California Correctional Health Care Services (“CCHCS”) regarding
24   “gabapentin’s place in therapy,” noting that the FDA has only approved gabapentin for the
25   treatment of partial seizures and postherpetic neuralgia, and urging health care providers
26   “to limit prescribing gabapentin to its FDA-approved indications as clinically appropriate”
27   (ECF No. 17-6 at 155); (2) an October 11, 2018 memorandum from J. Clark Kelso,
28   Receiver of CDCR’s medical services unit under the Plata v. Schwarzenegger settlement,

                                                   6
                                                                                 19-cv-01957-JLS (JLB)
     Case 3:19-cv-01957-JLS-JLB Document 27 Filed 10/30/20 PageID.910 Page 7 of 9



1    entitled “Treatment to Reduce the Burden of Disease and Deaths from Opioid Use
2    Disorder,” which addresses various research studies/papers and the need to reduce the
3    substantial number of patients within CDCR who have substance and/or opioid use
4    disorders due to the high rate of drug overdoses in California’s prisons (id. at 151–53); (3)
5    CCHCS care guidelines regarding use of gabapentin (ECF No. 17-7 at 2–3); (4) United
6    States Centers for Disease Control and Prevention (“CDC”) guidelines for use of opiates
7    in the treatment of chronic pain (id. at 2); (5) the opinion of Bennett Feinberg, MD, the
8    Chief Medical Consultant for the CCHCS Office of Legal Affairs (ECF No. 17-5); (6) a
9    declaration from each physician Defendant (ECF Nos. 17-2; 17-3; 17-4); and (6) nearly
10   150 pages of Plaintiff’s medical records, dating from July 2017 through June 2020 (ECF
11   No. 17-6 at 5–149).
12         Given the foregoing, the Court finds that an expert witness is not necessary and
13   would not be significantly useful to the factfinder to comprehend a material issue in this
14   case. See Gorton, 793 F. Supp. 2d at 1181. The medical facts of this case are not complex.
15   Plaintiff’s claims do not raise “probing, complex questions” or require consideration of
16   complex scientific evidence. See Ledford v. Sullivan, 105 F.3d 354, 359 (7th Cir. 1997);
17   McKinney, 924 F.2d at 1511. Moreover, the Eighth Amendment “deliberate indifference”
18   standard does not demand an expert, nor special consideration by the courts, because lay
19   people generally are able to understand the severity of medical issues. See Allen, 2018 WL
20   5819782, at *2–3.
21         In his motion, Plaintiff further argues that he would be prejudiced from having a fair
22   trial because his condition and records have only been reviewed by CDCR-affiliated
23   individuals and he is not a medically trained professional. (ECF No. 16 at 3–5.) However,
24   given the variety of sources above, including FDA and CDC guidelines on the appropriate
25   use of gabapentin, the Court finds that the factfinder is not receiving a one-sided view of
26   the issue that would prejudice Plaintiff. See Gorton, 793 F. Supp. 2d at 1182. Given the
27   foregoing, the Court DENIES Plaintiff’s motion for appointment of a medical expert.
28   ///

                                                   7
                                                                                19-cv-01957-JLS (JLB)
     Case 3:19-cv-01957-JLS-JLB Document 27 Filed 10/30/20 PageID.911 Page 8 of 9



1    II.    MOTION TO MODIFY THE SCHEDULING ORDER
2           In a separate motion, Plaintiff seeks to modify the scheduling order to extend the
3    expert deadlines. (ECF No. 20.) Plaintiff seeks an extension because of the pending
4    motion for appointment of a medical expert and limited prisoner movement due to COVID-
5    19. (Id. at 1.) For good cause shown, the motion is GRANTED. Accordingly, the Court
6    modifies the scheduling order as set forth below.
7    III.   MOTION FOR A CONTINUANCE
8           Plaintiff also seeks to continue the deadline by which to file his opposition to
9    Defendants’ motion for summary judgment. (ECF No. 22.) Plaintiff requests to continue
10   the deadline to file his opposition until the discovery deadline in the scheduling order
11   because he needs additional time to complete discovery in order to obtain facts to oppose
12   Defendants’ motion. (Id. at 1–2.) For good cause shown, the motion is GRANTED.
13   Accordingly, the Court modifies the briefing schedule on Defendants’ motion for summary
14   judgment as set forth below.
15   IV.    CONCLUSION
16          For the reasons set forth above, the Court DENIES Plaintiff’s motion for
17   appointment of a medical expert, GRANTS Plaintiff’s motion to modify the scheduling
18   order, and GRANTS Plaintiff’s motion for a continuance.
19          Accordingly, the Court modifies the scheduling order (ECF No. 8) as follows:
20          1.    The parties shall designate their respective experts in writing and comply with
21                the disclosure provisions in Federal Rule of Civil Procedure 26(a)(2)(A) and
22                (B) by November 27, 2020.
23          2.    The date for exchange of rebuttal experts and supplemental reports is
24                December 11, 2020.
25          The Court further modifies the briefing schedule (ECF No. 18) on Defendants’
26   motion for summary judgment as follows:
27          1.    Plaintiff’s opposition to Defendants’ motion for summary judgment (ECF No.
28                17) must be filed and served on all parties no later than November 27, 2020.

                                                  8
                                                                               19-cv-01957-JLS (JLB)
     Case 3:19-cv-01957-JLS-JLB Document 27 Filed 10/30/20 PageID.912 Page 9 of 9



1         2.    If Plaintiff does file and serve an opposition, Defendants must file and serve
2               a reply to Plaintiff’s opposition by December 11, 2020.
3         3.    Thereafter, the Court will, in its discretion and unless otherwise ordered,
4               consider Defendants’ motion pursuant to Fed. R. Civ. P. 56 on the moving
5               papers and without oral argument pursuant to CivLR 7.1(d)(1).
6         IT IS SO ORDERED.
7    Dated: October 30, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                9
                                                                            19-cv-01957-JLS (JLB)
